DETAILED ACTION
The application of Cao et al., for a “Self-adaptive key performance indicator extraction” filed on September 2, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on September 2, 2020 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-14 are rejected under 35 USC § 101.

Claims 5, 12, and 19 are rejected under 35 USC § 112.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 USC § 102. 

Claims 2, 9, and 16 are rejected under 35 USC § 103. 

Claim 1 is objected to for containing minor informalities.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 is missing a period. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a baseline value/time series data, embedding the time series data to a vector, creating a multi-tier list, and identifying the key KPI value. 

This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible. Accordingly, for the reasons provided above, claims 1-7 are not patent eligible under 35 USC 101.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8, line 2, recites the limitation “computer program product comprising a non-transitory tangible storage device”. It is respectfully requested that applicant amend the claim to include “computer program product comprising a non-transitory tangible computer readable storage medium” so as to provide consistency with applicant’s specification (see paragraph [0036]).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 5, 12, and 19, line 1, recites the limitation “the number of tiers”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brodersen et al. (U.S. PGPUB 20160062950). 

As per claims 1, 8, and 15, Brodersen discloses a method ([0018])/computer program product comprising a non-transitory tangible storage device ([0116])/system for key performance indicator (KPI) extraction ([0022]), comprising:
a threshold for anomaly detection”) and ([0071]);
receiving time series data, wherein the time series data includes logs, performance data  ([0026], “Time-series data may be collected from the network 101, other devices on the network, or from sensors 106. The time-series data may comprise a marketing data, online content auction data, server data, search data, or sensor data.”), and operational data from one or more servers ([0036], “The server monitor 204 may be similar to the computing device of the data collection system 105 described in relation to FIG. 1. The server monitor 203 may monitor one or more metrics associated with the resource server 203 or the resource server client device 202.”);
embedding the time series data to a vector ([0109], “Regression coefficients 607, used in the time-series data model 616, may be a vector of coefficients that measures the effect that an event in the seasonal covariates 614 has on the time-series data 615.”);
creating a multi-tier list of key KPI values ([0106]-[0109]); and
identifying the key KPI value having a least cumulative absolute error ([0081]-[0090]) and (Figs. 3-5 and 7B).

As per claims 3, 10, and 17, Brodersen discloses the key KPI value not exceeding a configured threshold percentage parameter is included in calculating an index influence value ([0070]-[0071]).

spike-and-slab”) regression is the key KPI value ([0106]-[0114]).

As per claims 5, 12, and 19, Brodersen discloses the number of tiers in the multi-tier model is determined by a configuration parameter or by applying a normal distribution model ([0106], “Each data point of the time-series data 615a may be modeled 616 as a Gaussian distribution”) and ([0106]-[0109]).

As per claims 6, 13, and 20, Brodersen discloses the identifying the key KPI value having a least cumulative absolute error further comprises: a Bayesian Model Averaging combining results of validation and plotting cumulative absolute prediction errors for all models ([0103], “FIG. 6 is an illustration of the Bayesian structural time-series (BSTS) model 600 used to determine anomalies and generate forecasting from time-series data.”); and outputting a model having a least cumulative absolute error (Figs. 5-6) and ([0097]-[0112]).

As per claims 7 and 14, Brodersen discloses the time series data to collect and a time range to collect is configurable ([0022], “the analysis server client device 102 may specify the time-series data, a time range, a parameter for calculating a range of expected values, a threshold for anomaly detection, and a request for generating a forecast.”) and ([0036]).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodersen et al. (U.S. PGPUB 20160062950) in view of Maheshwari et al. (U.S. PGPUB 20190147363)
As per claims 2, 9, and 16, Brodersen fails to explicitly disclose removing redundant KPI values. 
Maheshwari of analogous art teaches: redundant key KPI values are not included in calculating a key KPI value ([1387], “removing redundant portions of an event”).
All of the claimed elements were known in Brodersen and Maheshwari and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing optional data filtering to provide pertinent data (Maheshwari, [00266]).
Conclusion
See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/